DETAILED ACTION
Information Disclosure Statement
	Regarding the information filed 11/15/2019, foreign patent document number 2 has been lined through and not considered because a copy has not been provided.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it starts with language that can be implied, “Disclosed herein”.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8, 12, 16, 18-20 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 – in line 2, “the volume” lacks antecedent basis.
	Claim 4 – in line 1 “the size” and in lines 1-2, “the respective sizes and shapes” lack antecedent basis. 
	Claim 8 – it is unclear if the “generating step is the same or different than that set forth in claim 1.
Claim 8 – it is unclear if the “generating step is the same or different than that set forth in claim 1.
	Claim 12 – in line 2, “the output” and in line 3, “the input” lack antecedent basis.
Claim 16 – in line 1 “the size” and in lines 1-2, “the respective sizes and shapes” lack antecedent basis.
	Claim 18 – in lines 1-2, “configured to are configured to” is unclear.
	Claim 19 – in line 1, it is unclear which previously set forth radiation treatment parameters are being referred to.

	Claim 22 - the preamble refers to a method while the claim from which it depends is a system claim.
Claim 23 - the preamble refers to a method while the claim from which it depends is a system claim.  In lines 1-2, “configured to configured to” is unclear.
Claim 24 - the preamble refers to a method while the claim from which it depends is a system claim.  In line 2, “the output” and in line 4, “the input” lack antecedent basis.
Claim 25 – in line 2, “the program instructions by a computing device” is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11, 13-19, 22, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nord et al(20100208867, hereinafter Nord).
	Claim 1 – Nord teaches a method at a processor and memory: receiving data based on patient information and geometric characterization of one or more organs at risk proximate to a target volume of a patient, receiving the original diagnostic image as set forth in paragraph [0033] image ; generating, based on the data, a first set of radiation treatment planning parameters for the patient in a treatment model the first treatment plan; generating, based on the data, a second set of radiation treatment 
Claim 2 - . The method of claim 1, wherein the patient information includes one or more of patient image, patient organ contour information, target volume contour information, and clinical parameters, the original image -201-.
Claim 3 - the geometric characterization associates each of a plurality of distances from the target volume with a respective percentage for the volume of the one or more organs at risk, any number of distances may be used, see paragraph [0041].
Claim 4 - the data comprises the size of the target volume and the respective sizes and shapes of the one or more organs at risk, end of paragraph [0041].
Claim 5 - the data comprises information about one of radiation treatment knowledge, experience, and preferences, and computerized models of published clinical trials results and guidelines, paragraph [0047] historical information from another patient is considered at least knowledge and experience.
Claim 6 - further comprising computing the geometric characterization of the patient, the processor computes the deformation images that include the geometric characteristics, paragraph [0035].

Claim 10 - the data includes a geometric characterization of the target volume with respect to one or more organs at risk, see paragraph [0041].
Claim 11 - further comprising storing the data, in memory -302- paragraph [0047].
	
Claim 13 – Nord teaches a system including at least one processor -301- and memory configured to: receive data based on patient information and geometric characterization of one or more organs at risk proximate to a target volume of a patient; generate, memories -304- and -305-, based on the data, a first set of radiation treatment planning parameters for the patient in a treatment model, based on the original image; and generate, based on the data, a second set of radiation treatment planning parameters for treating the patient in the treatment model, based on the deformation images, the first set of radiation treatment planning parameters being different than the second set of radiation treatment planning parameters; and a user interface, not shown but set forth in paragraph [0048] configured to present the first and second radiation treatment planning parameters.
Claim 14 - the patient information includes one or more of patient image, patient organ contour information, target volume contour information, and clinical parameters, the original image -201-.

Claim 16 - the data comprises the size of the target volume and the respective sizes and shapes of the one or more organs at risk, end of paragraph [0041].
Claim 17 - the data comprises information about one of knowledge, experience, and preferences, and computerized models of published clinical trials results and guidelines, paragraph [0047] historical information from another patient is considered at least knowledge and experience.
Claim 18 - the at least one processor and memory are configured to are configured to compute the geometric characterization of the patient, the deformation images paragraph [0035].
Claim 19 - the radiation treatment planning parameters are represented by at least one of a dose distribution and a dose volume histogram, lateral intensity distribution paragraph [0049].
Claim 22 - wherein the data includes a geometric characterization of the target volume with respect to one or more organs at risk, see paragraph [0041].
Claim 23 - the at least one processor and memory are configured to configured to store the data, -301-, -302-, -303-, -304- and -305-.
Claim 25 – Nord teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions by a computing device to cause the computing device to: receive, by the computing device, data based on patient information and geometric characterization of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 12, 20, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nord in view of Wu et al (2012/0014507, hereinafter Wu).

Wu teaches using a predictive model to automatically select the optimum treatment plan from patient data, paragraph [0010], [0019] and [0043].   It would have been obvious to use the predictive model taught by Wu for the matching algorithm to allow the system to be trained to an appropriate level and then automatically select the optimized treatment plan as set forth in Wu.  
Such a combination would include a the system and method taught by Nord including a predictive model taught by Wu to allow the system to be trained to automatically select the optimum plan as set forth in Wu.

	Claims 12 and 24 – Wu teaches a system using input/output pairs and mapping to determine the optimum treatment plan, paragraph [0010] and the abstract.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use a system/method using input-output mapping for the predictive model for the same reason as set forth with respect to claims 8, 9, 20 and 21 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,449,388(hereinafter 388). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious modification of the scope of the claims by removing claim text and minor obvious rewording.

Claim 1 - see claim 1 of 388 with an obvious broadening with the bolded language removed.   A method comprising: at a processor and memory: receiving data based on patient information and geometric characterization of one or more organs at risk proximate to a target volume of a patient; generating, based on the data and a predictive model, a first set of radiation treatment planning parameters for the patient, wherein the predictive model is integrated with a computerized model of clinical trial data; extracting, a first set of anatomical points from the geometric characterization of the one or more organs at risk and from the target volume of the patient; extracting a second set of mean dose volume points from a dose volume histogram of the patient; generating, based on the data, the extracted first set of anatomical points, second the extracted set of mean dose volume points, and the predictive model, a second set of radiation treatment planning parameters for treating the patient in the treatment model, the first set of radiation treatment planning parameters being different than the second set of radiation treatment planning 

	Claim 2 – see claim 2 of 388.
	Claim 3 – see claim 3 of 388.
Claim 4 – see claim 4 of 388.
	Claim 5 – see claim 5 of 388.
Claim 6 – see claim 6 of 388.
	Claim 7 – see claim 7 of 388.
Claim 8 – see claim 1 of 388.
	Claim 9 – see claim 1 of 388.
Claim 10 – see claim 8 of 388.
	Claim 11 – see claim 9 of 388.
Claim 12 – see claim 10 of 388.
	Claim 13 – see claim 11 of 388 and an obvious broadening similar to claim 1 above.
Claim 14 – see claim 12 of 388.
	Claim 15 – see claim 13 of 388.
Claim 16 – see claim 14 of 388.
	Claim 17 – see claim 15 of 388.
Claim 18 – see claim 16 of 388.
	Claim 19 – see claim 17 of 388.
Claim 20 – see claim 11 of 388.

	Claim 22 – see claim 18 of 388.
Claim 23 – see claim 19 of 388.
	Claim 24 – see claim 20 of 388.
Claim 25 – see claim 21 of 388 with an obvious broadening with the bolded language removed.  21. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein execution of the program instructions by a computing device causes the computing device to: receive, by the computing device, data based on patient information and geometric characterization of one or more organs at risk proximate to a target volume of a patient; generate, by the computing device, based on the data and a predictive model, a first set of radiation treatment planning parameters for the patient in a treatment model, wherein the predictive model is integrated with a computerized model of clinical trial data; extract, by the computing device, a set of anatomical points from the geometric characterization of the one or more organs at risk and from the target volume of the patient; extract, by the computing device, a set of mean dose volume points from a dose volume histogram of the patient; and generate, by the computing device and based on the data, the extracted set of anatomical points, the extracted set of mean dose volume points, second set of dose volume points, and the predictive model, a second set of radiation treatment planning parameters for treating the patient, the first set of radiation treatment planning parameters being different than the second set of 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791